■ — Appeal from an order and judgment of the Supreme Court, Chemung County Special Term, which dismissed plaintiff’s complaint on the merits. The parties are husband and wife, and were living together at the time the action was commenced. The action was for an accounting, based on plaintiff’s claim that she was a joint venturer with her husband in the operation of two farms, title to which was in the parties as tenants by the entirety. The trial court found the evidence insufficient to establish an express or implied contract between the parties to enter upon a joint' venture. Judgment and order unanimously affirmed, without costs, but with printing disbursements to the respondent. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See 283 App. Div. 679.]